Co Oe IN DOD AH SF WH NO

NY NM NH NH RY NN RD NR met
on nN DBD OO BP WD NO —& DOD WO CO TI KH NH HB WW HO KF CO

Case 2:20-cv-02324-SPL Document1 Filed 12/01/20 Page 1 of 6

 

 

 

_h Pap apes |

Jane T Amator __ RECEVED oer :
5869 E Blue Sky Dr DEC 0 4 2020 eZ
ScottsdaleAZ 85266 OLEAK U § DISTRRCT GOURT
_ BRITHIGT OF ARIZONA i

(480) 221-0687 omemenerimeescnce: BEPLITY }

 

IN UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARTZONA

Jane T Amator,
Plaintiff, CASE NUMBER:  €V20-02324-PHX-SPL
Vv.

Principal Financial Group DBA

 

 

 

Principal Life Insurance Company, COMPLAINT
Mutual Insurance Company of Arizona ERISA
Defendant(s).
INTRODUCTION

1. This case arises out of Defendants’ refusal to pay Short Term and Long Term
Disability benefits payable to Plaintiff, Jane Amator. In addition, for Defendant’s refusal to

extend Life Coverage During Disability for Plaintiff, Jane Amator.

JURISDICTION

2. This court has jurisdiction over this matter pursuant to the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C § 1132 (1), (e), (f), and (g)

as well as 28 U.S.C. §1331, as this action involves a federal question and a claim by

 
oOo fe NI DBD Un F&F WD YP

NO NO PHO HV LH PHN BR DR mw RE RS
Oo NY DH MN BB WH NYO KF CO OBO DOAN ADA A FP WW NY KF OO

 

Case 2:20-cv-02324-SPL Document1 Filed 12/01/20 Page 2 of 6

plaintiff for employee benefits under employee benefit plans regulated and governed

under ERISA.
VENUE

3. Venue lies in the District Court for the District of Arizona pursuant to
ERISA § 502(e)(2), 29 U.S.C. § 1132 (e) (2), because the ERISA-governed plan at issue
was administered in part in this District. The plaintiff is a resident of Scottsdale,
Maricopa County, AZ, a citizen of the United States and resides in this District.. The
defendant, Principal Life Insuance Company , is a Corporation located in Des Moines, IA
and incorporated in the United States doing business in the State of Arizona. The
Defendant, Mutual Insurance Company of Arizona, (The Plan) is located in Phoenix, AZ,

and incorporated in the United States. The cause of action arose in the Phoenix division.

PARTIES

4. At all relevant times, the Plaintiff was a beneficiary, as define by ERISA §
3(7), 29 U.S.C. § 1002 (7) in the plan.

5. At all relevant times, Defendant Principal Financial Group DBA Principal
Life Insurance Company (“the Plan”) provided benefits within the meaning of ERISA §
29 U.S.C. § 1002 (1).

6. At all relevant times, Defendant Mutual Insurance Company of Arizona
(MICA) has been a fiduciary of the Plan. It is a named administrator of the Plan within
the meaning of ERISA 29 U.S.C. § 1002 (16) (A), and the Plan sponsor within the
meaning of ERISA 29 U.S.C. § 1002 (16) (B)

FACTS
7, The Plaintiff began working at Mutual Insurance Company of Arizona

 
oO fo ND Ow FP WY YN —

BR bh KR KL KH DN DP KD DR ete
Oo nN DO WO S&F WD HO KB CO CO CO ND DB Nn BP WH NO KK O&O

 

Case 2:20-cv-02324-SPL Document1 Filed 12/01/20 Page 3 of 6

she would not be eligible for any additional time for disability. In fact, in February of
2018 while recovering from the hysterectomy the Plaintiff first noticed a lump in her leg.
This lump was ultimately diagnosed as a rare Sarcoma cancer around this same time the

Plaintiff was diagnosed with a Pituitary Tumor.

13. Plaintiff was lead to believe that her only option was to leave the company
to try and obtain control of her health. She was aware she would be unable to maintain

the COBRA premium.

14. The Plaintiff submitted her resignation on March 9, 2018 effective April 6,
2018 citing safety, health and productivity as reasons for her resignation. MICA
discharged her on March 12, 2018

15. The Plaintiff learned she should have been entitled to the Disability benefit
even though she no longer has FMLA or ADA time available to her in March of 2018.

16. On October 10, 2018 the plaintiff submitted a request to MICA
representative Leon Kochan, VP of Human Resources for disability forms. On October
19, 2018 Mr. Kochan provided the forms. The Plaintiff submitted the disability claim
forms to Principal Life Insurance Company. Richard Gottlieb, MD provided support for
the disability relating to the mental health issues. Instead of writing March 9, 2018 as
the disability date, Dr. Gottlieb wrote 3/18, meaning March of 2018.

17. On November 29, 2018, Chris Piepho with Principal Life Insurance
Company submitted a denial of benefits citing the Plaintiffs disability was approved by
Dr. Gottlieb on March 18, 2018 and the Plaintiff was no longer covered by the Principal
Life Insurance Company disability policy. This decision was made although Dr. Gottlieb
had clarified for Principal Life Insurance Company he did not write March 18, 2018, but
documented March of 2018. Mr. Piepho advised it did not matter as the Plaintiff was
working on March 12, 2018.

18. Plaintiff submitted her appeal May of 2019 at which time Kelsi Wirzbach
took over the handling of the claim. On August 7, 2019, Ms. Wirzbach advised an

 
Oo fe SYN DH A FP WY YH

NY NO NY NY NY NY NY NY HNO KF KF HF HF FOS ==
Oo ND DN MH SPW NY KS CF OO MH AT DH nH FP WD YH | OS

 

Case 2:20-cv-02324-SPL Document1 Filed 12/01/20 Page 4 of 6

Principal Life Insurance agrees Dr. Harrop and Dr. Parker reviews were not full and fair
yet the report completed by Dr. Parker fraught with incorrect information was provided to

Dr. Baylan to make a decision.

FIRST CLAIM FOR RELIEF

25, Plaintiff incorporates Paragraphs 1 through 24 as though fully set forth

here.

26. Plaintiff has exhausted her administrative remedies.

27. ERISA 29 U.S.C. § 1132 (A)(1)(B), permits plan participant to bring a civil
action to recover benefits due to her under the terms of a plan, to enforce her rights under

the terms of a plan, and /or clarify her rights to future benefits under the terms of a plan.

28. ERISA allows for disability benefits under Short Term Disability, Long
Term Disability and Life Coverage During Disability. Plaintiff is entitled to these

benefits as she has met all of the requirements of the policy.
SECOND CLAIM FOR RELIEF

29. Plaintiff incorporates Paragraphs 1 through 28 as though fully set forth

here.

30. ERISA 29 U.S.C. 1132 (a) (3) requires a fiduciary discharge its duties
with respect to a plan solely in the interest of the participants, for the exclusive purpose
of providing benefits to participants and fiduciaries and defraying reasonable expenses of
administering the plan, and in accordance with the documents and instruments governing
the plan insofar as such documents and instruments are consistent with other provisions

of ERISA.

 
oOo co SN DBD A SF WD NHN KF

NO po NH NO ND NY HK NO NO KF F&F FSF HF SF OE OS
Oo YD DN NH SBP WY HY & COC CO fe NT HR A BP WD HH KF &

 

Case 2:20-cv-02324-SPL Document1 Filed 12/01/20 Page 5 of 6

31. ERISA 29 U.S.C.§ 1132 (a) (3), authorizes a beneficiary of a plan to file
suit to “enjoin any act or practice” that violates Title 1 of ERISA or the terms of a plan,
and/or to obtain “other appropriate relief” to redress such violations. ERISA 29 U.S.C. §
1055(a)(2), is part of Title 1 of ERISA

32. By engaging in the acts and omissions described above, including but not
limited to interpreting and relaying details of the plan in a manner contrary to applicable
federal law. The information provided by MICA regarding the Plaintiffs rights to the
disability insurance coverage were not full, fair and forthcoming. Defendant MICA have

breached their fiduciary duty to the Plaintiff and have violated Title 1 of ERISA.

33. As aresult of Defendant MICA breaches of fiduciary duty and violations of
Title 1 of ERISA, Plaintiff has been harmed.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that the Court grant the following relief:

As to the First Claim for Relief:

 

A. Declare that Defendants have violated the terms of the Plan;

B. Order Defendants to pay Short Term Disability and Long Term Disability benefits

Beginning March 9, 2018, with prejudgment interest;
C, Declare that Plaintiff has a right to receive a monthly Long Term Disability
Benefit;

D. Declare that Plaintiff has a right to Life Coverage During Disability;

E. Award Plaintiff reasonable fees and costs of suit pursuant to ERISA § 29 U.S.C.

§1132 (g); and

 
0 fe NDB Wn FP W NY KF

NO NO bw NH WH NV NY NHN NN KF KR KF HF HF KF KF KF Ke
Oo ND DBD WN BP WO NY KF CO CO FAN D Un FW NY YF O&O

 

Case 2:20-cv-02324-SPL Document1 Filed 12/01/20 Page 6 of 6

F. Provide such other relief as the Court deems equitable and just.

As to the Second Claim for Relief:

 

A. Declare that Defendant MICA breached their fiduciary duty to Plaintiff;

B. Declare that by failing to provided adequate information regarding the disability

benefit to Plaintiff, Defendant have violated ERISA;

Cc. Declare that Plaintiff has a right to receive the disability benefit under ERISA;

D, Order that Defendant MICA pay to Plaintiff amounts to make Plaintiff whole for
the harm by providing other appropriate equitable relief;

G. Award Plaintiff reasonable fees and costs of suit pursuant to ERISA § 29 U.S.C.
§1132 (g); and
E. Provide such other relief as the Court deems equitable and just.
Respectfully Submitted,

 

Date: 11/30 (gORO 2. .

Signature of Pro Se Plaintiff
Jane T Amator

5869 E Blue Sky Dr
Scottsdale, AZ 85266

(480) 221-0687

 
